Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 10/30/2020.  Claims 1-10 were previously rejected.  Claims 1-6, 9 and 10 have been amended.  Claims 11-13 have been added.  Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 10 recite the limitations “first state” and later recites “one state to another state” which makes the claim vague and indefinite.  It is not clear whether one state is the same as the first state or whether one state is a totally different state.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US Pub 20090083658), in view of Clarke et al. (US Pub 20140289644), and further in view of Sharo et al. (US Pub 20150188870).
1.  With respect to independent claim 1, Ito teaches a method of controlling a terminal device, the method comprising: 
receiving a first message transmitted from a first terminal device (see Ito figs.2 and 3 and ¶0041 communication control module receiving email from another communication terminal);
storing the first message received in association with first identification information and first state information of the first message in a storage (see Ito ¶0046, ¶0074);
displaying messages from a plurality of terminal devices and stored in the storage together with respective state information of the messages from various ones of the plurality of terminal devices on a display (see Ito ¶0007, ¶0021, ¶0026 senders of the received emails are displayed with status information), 
the messages including the first message, the respective state information including the first state information (see Ito fig.3 item S335 and ¶0038 displaying email messages and read/unread state display); 

Ito is silent to explicitly teach transmitting the first message, the first identification information of the first message of which the first state information has been updated, and the first state information associated with the first message to the first terminal device.
Clarke teaches a system of delivery and status notification of messages among communication devices (see Clarke Abstract).  Clarke teaches teach transmitting the first message (see Clarke fig.4 item 445 and 455 and ¶0080 transmitting delivery notification), the first identification information of the first message of which the first state information has been updated (see Clarke fig.4 and ¶0080-0081 transmitted message includes message ID and status update message), and the first state information associated with the first message to the first terminal device (see Clarke fig.4 item 455 and 465 and ¶0081-0082 transmitted message includes ID and status information of the first message)
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the email messaging system on a mobile devices taught by Ito with the transmission of messages containing changes in status taught by Clarke in order to update or notify a sender of an 
Ito in view of Clarke is silent to explicitly teach transitioning the display from one state to another state in accordance with a scrolling operation for the display from a user, and determining whether or not an entirety of the first message is displayed on the display as a result of the transitioning on the display according to the scrolling operation.
Sharp teaches a system of managing messages were messages are removed from a message folder without user intervention (see Abstract).  
Sharp teaches transitioning the display from one state to another state in accordance with a scrolling operation for the display from a user (see Sharp ¶0039 and ¶0047 “after user has scrolled from the beginning to end of message, application moves message from inbox to either archive folder or trash”), and determining whether or not an entirety of the first message is displayed on the display as a result of the transitioning on the display according to the scrolling operation (see Sharp ¶0039 and ¶0047 scrolling operation from beginning to end indicates that electronic message has been viewed in its entirety, thus prompting application to move the message from inbox to either archive or trash)
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the Ito/Clarke with the migration of user messages without user input, upon the scrolling operation completion by user when viewing a message as taught by Sharp in order to simplify user processes when managing electronic messages.



3.  For claim 3, Ito/Clarke/Sharp teaches the method of claim 1, wherein the transmitting is performed at a timing at which the first state information of the first message is updated to a read state in the updating (see Ito ¶0095, ¶0102, ¶0103).

4.  For claim 4, Ito/Clarke/Sharp teaches the method of claim 1, wherein the transmitting is performed in response to the input operation for the display being stopped (see Ito ¶0098).

5.   For claim 5, Ito/Clarke/Sharp teaches the method of claim 1, wherein the displaying displays the messages on the display in chronological order, the determining determines that an entirety of the first message has been displayed on the display as an N-th message in response to a text end of the N-th message displayed on the display as a result of the display transition of the display according to the input operation, and the updating updates the first state information of the first message as the N-th message to the read state in response to a result of the determining indicating that the text end of the N-th message is displayed on the display (see Ito ¶0049, ¶0053, ¶0055).

 the displaying displays the messages on the display in chronological order, the determining determines that an entirety of the first message has been displayed on the display as an N-th message in response to at least a part of an (N+l)-th message, from among the messages, displayed on the display as a result of the display transition of the display according to the input operation, and the updating updates the first state information of the first message as the N-th message to the read state in response to a result of the determining indicating that at least a part of the (N+l)-th message displayed on the display (see Ito ¶0051, ¶0053 and ¶0055).

7.  For claim 7, Ito/Clarke/Sharp teaches the method of claim 5, wherein the updating updates the first state information of the first message as the N-th message to the read state in response to at least a part of the (N+l)-th message being displayed after at least a part of the N-th message is displayed for a time (see Ito ¶0047).

8.  For claim 8, Ito/Clarke/Sharp teaches the method of claim 6, wherein the updating updates the state information of the N-th message to the read state in response to a text end of the N-th message is displayed after at least a part of the N-th message is displayed for a time (see Ito ¶0047).

9.  With respect to independent claim 9, please see the rejection of claim 1.
10. With respect to independent claim 10, please see the rejection of claim 1.

 assigning, by a server, the first identification information to the first message, and storing in the storage associated with the server the first message in association with the first identification information and the first state information of the first message (see Sharp ¶0039, ¶0047).

12. For claim 12, Ito/Clarke/Sharp teaches the method of controlling a terminal device according to claim 1, wherein the determining determined that the entirety of the first message is displayed on the display in response to at least one of:
 the entirety of the first message being displayed on the display exceeding a threshold time (see Sharp ¶0047 “five minutes after user has opened the message, application assumes the user has finished reviewing the message and removes it”, therefore a threshold time for display),
a part of an (N+l)-the message being displayed on the display after an elapse of the threshold time after at least a part of the first message as an N-th message having been displayed on the display, or 
an elapse of the threshold time after displaying at least a part of the first message.

13.  For claim 13, Ito/Clarke/Sharp teaches The method of controlling a terminal device according to claim 12, further comprising: determining the threshold time based on a number of characters in the first message or an amount of contents in the first message (see Sharp ¶0040).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
January 30, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456